Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-6 are pending.

Election/Restrictions
Applicant's election of Triblock: PLAv-PEGw-PLAx, wherein the polyester A is PLA, polylactic acid; and Diblock: PEGy-PLAz wherein the polyester A is PLA, polylactic acid, as the species in the reply filed on 01/06/2022 is herein acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The requirement is made FINAL.
Claims 1-6 are examined herein so far as they read on elected species.

Claim Objections
Claims 5-6 are objected to because they contain the abbreviations PLA, PEG, in the claims. Applicant's insertion of chemical structure or chemical name will be favorably considered. Appropriate correction is required.

Claim Objections
Claims 3-4 are objected to because they are substantial duplicate claims.
s 1, 2 be found allowable, claims 3, 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gaudriault (US 9,023,897, PTO-1449).
Gaudriault discloses a biodegradable drug delivery composition comprising (a) a biodegradable triblock copolymer having the formula: poly(lactic acid)v-poly(ethylene glycol)w-poly(lactic acid)x wherein v and x are the number of repeat units ranging from 24 to 682 and w is the number of repeat units ranging from 4 to 273 and v=x or v≠x; (b) a biodegradable diblock copolymer having the formula: methoxy poly(ethylene glycol)y-poly(lactic acid)z, wherein y and z are the number of repeat units, with y ranging from 3 to 45 and z ranging from 7 to 327, wherein the ratio of the biodegradable triblock 
Thus, Gaudriault anticipates instant claims.
The applied reference has a common Assignee/Inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shih et al. (US 7,649,023, PTO-1449).

Shih et al. does not exemplify a composition comprising a mixture of mPEG-PLA diblock copolymer and PLA-PEG-PLA triblock copolymer as drug carrier i.e does not provide an example.
Shih et al. does not teach the instant particular ratios of diblock and triblock copolymers in the compositions therein.
It would have been obvious to a person of ordinary skill in the art at the time of invention to employ a mixture of mPEG-PLA diblock copolymer and PLA-PEG-PLA triblock copolymer as the drug carriers because Shih et al. teaches that biodegradable block copolymers therein as drug carriers can be one or more copolymers such as ABA (instant (a) ABA triblock copolymer wherein A is polyester, B is PEG; column 13, TABLE 2) or BAB type triblock copolymers, AB type diblock copolymers (wherein B in AB diblock copolymer is an encapped polyethylene glycol. One of ordinary skill in the art at the time of invention would have motivated to employ a mixture of mPEG-PLA diblock copolymer and PLA-PEG-PLA triblock copolymer as the drug carriers with reasonable expectation 
It would have been obvious to a person of ordinary skill in the art at the time of invention to employ the particular ratios of biodegradable triblock copolymer (ABA) to diblock copolymer (AB or instant CA). One having ordinary skill in the art at the time the invention was made would have been motivated to determine the particular ratios of biodegradable triblock copolymer (ABA) to diblock copolymer (AB or instant CA) in the drug delivery compositions, since the optimization of amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
Further, Shih et al. teaches that the therapeutic effects of the drug can be optimized by controlling the copolymer molecular weights, compositions, and the relative ratios of the hydrophilic and hydrophobic blocks, ratios of drug to copolymer, copolymer concentration in the final administered dosage form.  
The examiner respectfully points out the following from MPEP 2144.05: "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.

s 2, 4, 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shih et al. (US 7,649,023, PTO-1449) as applied to claims 1, 3, 5 above, and further in view of Li et al. (CN101810560, PTO-1449).
Shih et al. is applied as discussed above.
Shih et al. does not teach the particular drug cyclosporine in the composition therein.
Li et al. discloses a method of preparing a polymer micellar composition comprising cyclosporine A for administration by injection or orally. Li et al. teaches that employment of amphipathic block copolymers such as diblock copolymer, triblock copolymers and/or their mixture. See page 4, lines 1-15. The copolymers contain hydrophilic segment such as polyethylene glycol, polyethylene glycol monomethyl ether of molecular weight 1000-20000 Da, and hydrophobic segment such polylactic acid. See page 4, lines 1-15. 
It would have been obvious to employ hydrophobic drug such as cyclosporine taught by Li et al. in the composition taught by Shih et al. because Shih et al. teaches that drugs that can be used therein are any bioactive agent that have limited solubility or dispersibility in aqueous or hydrophilic environment.
Further, it would have been obvious to a person of ordinary skill in the art at the time of invention to employ pharmaceutically active agent such as ivermectin as the drug in a drug delivery composition containing diblock and triblock copolymers taught by Shih et al. because Shih et al. teaches that drugs can be chemotherapeutic agents for parasitic infections, drugs that influence inflammatory responses, chemotherapeutic agents for microbial diseases etc., and ivermectin is a drug for treating parasitic infections. One of ordinary skill in the art at the time of invention would have been .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,023,897, in view of Shih et al. (US 7,649,023, PTO-1449), further in view of Li et al. (CN101810560, PTO-1449). Although the conflicting claims are not identical, they are obvious over each other because the subject matter embraced in the instant claims overlaps with the stated claims . 
Further, it would have been obvious to employ active agents such as cyclosporine, ivermectin as in instant claims 2, 4, 6 in the drug delivery composition in view of secondary references Shih et al., Li et al. as discussed above in the obviousness rejection.
The claimed composition is within the scope of the claims of the US Patent No. 9,023,897 and instant claims are obvious over US Patent No. 9,023,897.

Claims 1-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Application No. 16,983,189, in view of Shih et al. (US 7,649,023, PTO-1449), further in view of Li et al. (CN101810560, PTO-1449). Although the conflicting claims are not identical, they are obvious over each other because the subject matter embraced in the instant claims overlaps with the stated claims of US Application No 16,983,189. The claimed composition is within the scope of the claims of the US Application No. 16,983,189.
Further, it would have been obvious to employ active agents such as cyclosporine, ivermectin as in instant claims 2, 4, 6 in the drug delivery composition in view of secondary references Shih et al., Li et al. as discussed above in the obviousness rejection.
The claimed composition is within the scope of the claims of the US Application No. 16,983,189 and instant claims are obvious over US Application No. 16,983,189.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 1-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7, 8 of U.S. Application No. 17/070,493. Although the conflicting claims are not identical, they are obvious over each other because the subject matter embraced in the instant claims overlaps with the stated claims of US Application No 17/070,493. The claimed composition is within the scope of the claims of the US Application No. 17/070,493.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 1, 3, 5 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Application No. 17,156,781. Although the conflicting claims are not identical, they are obvious over each other because the subject matter embraced in the instant claims overlaps with the stated claims of US Application No. 17,156,781. The claimed composition is within the scope of the claims of the US Application No. 17,156,781. ‘781 does not specifically teach employment of hydrophobic active principle. It would have been obvious to a person of ordinary skill in the art to employ hydrophobic active agent in the biodegradable drug delivery composition as the pharmaceutically active agent. Instant claims and claim 20 of ‘781 are obvious over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Prior Art Made of Record:
US 6,592,899
US 6,616,941
US 20080247987
WO 97/10849 / PTO-1449
US 2005/0112170/ PTO-1449/ 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627